     Case 2:20-cv-01887-TLN-JDP Document 33 Filed 10/29/20 Page 1 of 2


 1 HALL GRIFFIN LLP
   MICHAEL J. PEPEK, State Bar No. 178238
 2  mpepek@hallgriffin.com
   JANE M. KUTEPOVA, State Bar No. 305254
 3  jkutepova@hallgriffin.com
   1851 East First Street, 10th Floor
 4 Santa Ana, California 92705-4052
   Telephone: (714) 918-7000
 5 Facsimile: (714) 918-6996

 6 Attorneys for Defendant
   EAGLE HOME MORTGAGE, LLC
 7

 8                               UNITED STATES DISTRICT COURT

 9             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10

11 NABIL SAMAAN, JASON ARINNO and                        CASE NO. 2:20-cv-01887-TLN-EFB
   MATTHEW OBREGON,
12                                                       JUDGE:     Hon. Troy L. Nunley
               Plaintiffs,                               CTRM.:     2
13
         vs.                                             ORDER GRANTING FURTHER
14                                                       EXTENSION OF DEADLINE FOR
   CENLAR FSB; EAGLE HOME                                DEFENDANT EAGLE HOME
15 MORTGAGE, LLC; NATIONSTAR                             MORTGAGE, LLC TO RESPOND TO
   MORTGAGE LLC dba MR. COOPER;                          PLAINTIFFS’ COMPLAINT
16 WELLS FARGO BANK, NA; FREEDOM
   MORTGAGE CORPORATION; LAKEVIEW                        Action Filed:        June 30, 2020
17 LOAN SERVICING, LLC; LOAN CARE,                       Action Removed:      September 21, 2020
   LLC; and DOES 1 through 50, inclusive,                TRIAL DATE:          None Set
18
               Defendants.
19

20          Before the Court is Plaintiffs NABIL SAMAAN, JASON ARINNO and MATTHEW

21 OBREGON (collectively, “Plaintiffs”) and Defendant EAGLE HOME MORTGAGE, LLC’s

22 (“Eagle”) Stipulation for Further Extension of Deadline for Eagle to Respond to Plaintiffs’

23 Complaint.

24          After full consideration of the matter, this Court finds as follows:

25 / / /

26 / / /

27 / / /

28 / / /
                                                               Case No. 2:20-cv-01887-TLN-EFB
           ORDER GRANTING FURTHER EXTENSION OF DEADLINE FOR DEFENDANT EAGLE HOME
                     MORTGAGE, LLC TO RESPOND TO PLAINTIFFS’ COMPLAINT
     Case 2:20-cv-01887-TLN-JDP Document 33 Filed 10/29/20 Page 2 of 2


 1        1.    Defendant Eagle’s last day to file its pleading in response to Plaintiff’s Complaint

 2              in this matter is extended from October 26, 2020 to November 25, 2020.

 3

 4        IT IS SO ORDERED.

 5

 6 Dated: October 28, 2020
                                                          Troy L. Nunley
 7
                                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2                 Case No. 2:20-cv-01887-TLN-EFB
         ORDER GRANTING FURTHER EXTENSION OF DEADLINE FOR DEFENDANT EAGLE HOME
                   MORTGAGE, LLC TO RESPOND TO PLAINTIFFS’ COMPLAINT
